Citation Nr: 1608430	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-34 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent before February 22, 2011, and in excess of 20 percent since February 22, 2011, for chronic strain of the lumbosacral spine with degenerative disc disease and spondylosis.

2.  Entitlement to total disability based upon individual unemployability (TDIU).  


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in April 2011, the RO increased the rating for the lumbosacral spine disability from 10 percent to 20 percent, effective February 2011.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2014, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in August 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in the Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that TDIU claim is already part of his claim for a higher rating for his lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).

As noted, the Court vacated the Board's prior decision and remanded the Veteran's claim after determining that the Veteran's prior VA examinations in December 2007 and February 2011 were inadequate.  Specifically, neither VA examination adequately discussed whether the Veteran has further loss of range of motion during a flare-up and the Veteran's resulting functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (when pain is associated with movement, VA examiner opinion adequate if discusses whether pain could significantly limit function during a flare-up or with repetition).  The Court directed the Board to obtain a new medical opinion, including a retrospective opinion to address whether the Veteran experiences decreased range of motion and functional loss due to pain during a flare-up or with repetition.  

Accordingly, after the record development is completed, the Board has determined that the Veteran's lumbar spine disability should be re-evaluated by the February 2011 VA examiner and the examiner should offer an opinion, if feasible, retrospectively as to whether the Veteran's range of motion in any direction was further limited during a flare-up or after repetition as of December 2007 and February 2011 and to currently determine the current severity of the Veteran's disability.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  

The Board notes, however, that before the VA examiner receives the file, further record development is needed.  Although the 2014 Board decision made reference to the Veteran having a Social Security Administration (SSA) disability benefit claim, it does not appear the SSA records are currently associated with the file.  There does not appear to be any request for SSA records by the RO, but instead, there are some records submitted by the Veteran.  The file contains the report of a private physician, Dr. P. Cates-Longberger, who is apparently treating the Veteran and most of the decision of the Administrative Law Judge who awarded the Veteran disability benefits in June 2012 (the last page is missing).  The decision references additional SSA evidence such as a report by a vocational expert and a report by another physician, Dr. Lyons.  Neither report is in the Veteran's VA claim file.  

VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322   (2010).  As the complete records are not currently associated with the file, the Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records upon remand.  In a similar manner, there has not been, but should be, an attempt to obtain the records of Dr. P. Cates-Longberger, Dr. Lyons, and the vocational rehabilitation expert, again as the records could help substantiate either the increased rating claim for the lumbar spine and/or the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from July 2014 to the present. 

All attempts to obtain these records should be documented in the file. Any negative replies must be in writing and associated with the file.
 
2.  Request records from the Social Security Administration pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits. 

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.
 
3.  Ask the Veteran either to submit or to authorize VA to obtain the records of Dr. P. Cates-Longberger, Dr. Lyons, and the vocational rehabilitation expert and any other medical provider who has treated or evaluated the Veteran.  All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

4.  Arrange for the examiner who conducted the February 2011 VA examination, if available, to conduct a new VA examination.  If that examiner is not available, then schedule an examination with an appropriate examiner.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:  

a).  All ranges of motion of the thoracolumbar spine should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's spine disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's thoracolumbar spine disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

b).  If feasible, the February 2011 VA examiner is asked to determine if the February 2011 repeated range of motion testing resulted in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's spine disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's spine disability in February 2011 could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups, again expressed in terms of the degree of the additional loss of range of motion.

c).  If feasible, the VA examiner is asked to determine if the December 2007 repeated range of motion testing resulted in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's spine disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's spine disability in December 2007 could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups, again expressed in terms of the degree of the additional loss of range of motion.

d).  The examiner is asked to address the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veterans work history and education, but must not consider his age or any non-service connected disabilitites.

5.  If the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), then refer the claim to the Director of Compensation pursuant for 38 C.F.R. § 4.16(b) for consideration of extra-schedular entitlement to TDIU.

6.  Then readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  Provide an appropriate amount of time for them to respond, and then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


